[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
In this matter the plaintiff, law firm claims the CT Page 2374 defendant owes it the sum of $3,972.98 for legal fees rendered in connection with the defense of a counterclaim filed in connection with a suit brought on behalf of the plaintiff. (Willhide Collection).
The defendant claims that defending the counterclaim should be part of the contingent fee arrangement the parties had with respect to the original Willhide Collection suit. This position is contradictory to a written agreement (Plaintiff's Exhibit 1) wherein the defendant agreed to employ the plaintiff law firm in connection with the Willhide counterclaim at the rate of $75.00 per hour.
The Willhide case was tried before a fact-finder who found for the defendant on the counterclaim, which resulted in a very modest net award to the plaintiff. (Plaintiff's Exhibit 2).
The plaintiff testified that the defendant rejected settlement proposals. The plaintiff's statements indicate pre-trial conferences were, in fact, held. The case took two days to try.
The plaintiff has submitted detailed time records of his billings. The rate of $75.00 per hour is certainly reasonable. (The Court is aware of prevailing rates for legal services in this area, which are generally higher than that charged).
Having signed a contract accepting individual responsibility for the work performed, the defendant is obligated for that debt.
Judgment shall enter for the plaintiff in the amount of $3,972.98, plus costs.
BY THE COURT, HON. LAWRENCE C. KLACZAK SUPERIOR COURT JUDGE CT Page 2375